     Case 3:18-cr-00066-HDM-WGC Document 118 Filed 10/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                               DISTRICT OF NEVADA
 9
      UNITED STATES OF AMERICA,                 Case No. 3:18-cr-00066-HDM-WGC
10
                               Plaintiff,
11          v.                                  ORDER
12    BOBBY JO KISSEL,
13                             Defendant.
14
            Defendant Bobby Jo Kissel’s unopposed motion to continue date
15
      of self-surrender (ECF No. 115) is GRANTED.           The defendant shall
16
      have until January 8, 2021, to self-surrender.
17
            IT IS SO ORDERED.
18
            DATED: This 29th day of October, 2020.
19
20
                                        ____________________________
21                                      UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28


                                            1
